—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) arising out of the execution of a search warrant at an apartment in the City of Geneva. There is no merit to the contention of defendant that he was deprived of a fair trial by the admission of evidence of uncharged crimes. It is well established that evidence of uncharged crimes may be admitted to establish the intent element of a crime (see, People v Alvino, 71 NY2d 233, 245; People v Molineux, 168 NY 264, 293-294). Here, evidence of uncharged drug transactions was properly admitted as proof *885that defendant possessed the cocaine found inside the apartment with the intent to sell it (see, People v Alvino, supra, at 245-246; People v Villanueva, 269 AD2d 473; People v Maddox, 256 AD2d 1066, 1067). The probative value of such evidence far exceeded its potential for prejudice (see, People v Alvino, supra, at 242), and any prejudice to defendant was minimized by County Court’s limiting instructions (see, People v Maddox, supra, at 1067; People v Rodriguez, 224 AD2d 346, lv denied 88 NY2d 969). In addition, the testimony that defendant threatened a woman who was expected to testify against him, although evidence of a prior bad act, was properly admitted on the issue of consciousness of guilt (see, People v Pugh, 236 AD2d 810, 812, lv denied 89 NY2d 1099; People v Reyes, 162 AD2d 357, lv denied 76 NY2d 896).
Defendant was not denied due process of law by any delay in the prosecution of the appeal because he failed to demonstrate any prejudice as a result of such delay (see, People v Cousart, 58 NY2d 62, 68; People v Nelli, 259 AD2d 1046, lv denied 93 NY2d 927; People v Foley, 203 AD2d 952, lv denied 83 NY2d 967).
The fact that defendant was sentenced to a term of incarceration greater than that offered as part of a pretrial plea offer does not render the sentence unduly harsh (see, People v Rogers, 245 AD2d 1041, 1041-1042), nor is the sentence otherwise unduly harsh or severe.
We further conclude that defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). The contention that defendant was deprived of a fair trial by the prosecutor’s objections and prejudicial comments has not been preserved for our review (see, CPL 470.05 [2]). In any event, we conclude that the prosecutor’s conduct did not deprive defendant of a fair trial (see, People v Greening, 254 AD2d 739, 740, lv denied 92 NY2d 1032). (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Wisner and Scudder, JJ.